ITEMID: 001-75458
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF JAVOR AND OTHERS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
TEXT: 4. The applicants were born in 1954, 1955, 1986 and 1990, respectively, and live in Budapest.
5. The applicants are husband and wife and their son and daughter. In December 1987 the parents travelled to Cuba on a trip organised by a travel agency. On 13 December 1987 the tourist group had dinner at a restaurant where they were served poisonous sea food. As a consequence, the muscles and the nervous systems of the first and the second applicant were seriously damaged which caused 67% disability.
6. In 1988 the first applicant brought an action against the travel agency in the Budapest II/III District Court claiming damages. The case was then transferred to the competent Pest Central District Court.
7. In an interim judgment (közbenső ítélet), on 23 March 1990 the District Court established the travel agency’s responsibility. After a hearing on 11 June 1993, in a partial judgment (részítélet) of 15 June 1993, it ordered the defendant to pay 600,000 Hungarian forints plus interest to the first applicant, but dismissed his claims for non-pecuniary damage.
8. In the continued proceedings, the District Court held hearings on 16 February, 11 May, 23 September and 9 December 1994, 7 July and 6 October 1995, 17 May 1996, and 9 May and 16 July 1997. The Government stated that further hearings took place on 16 January and 17 April 1998.
9. On 24 April 1998 the court delivered a decision ordering the defendant to pay damages and an allowance to the first applicant.
10. On appeal, on 10 December 1998 the Budapest Regional Court confirmed the first-instance decision. The applicant filed a petition for review on 27 January 1999.
11. On 30 March 2001 the Supreme Court dismissed the petition. This decision was served on 18 June 2001.
12. Meanwhile, on 14 January 1998 all four applicants brought an action in the Pest Central District Court against the travel agency claiming further damages. Subsequently, the case was transferred to the Budapest II/III District Court. On 15 November 1998 the applicants requested in vain that their case be retransferred to the Pest Central District Court in order to facilitate the proceedings.
13. The Budapest II/III District Court held hearings on 27 May 1999 and 19 May 2000. On 27 June 2000 it decided to transfer the case to the Buda Central District Court. However, the file was transferred to the Pest Central District Court by mistake. It therefore only reached the Buda Central District Court on 27 September 2000.
14. On 28 March 2001 the Buda Central District Court declared its lack of competence and transferred the case to the Budapest Regional Court.
15. On 29 June 2001 the Regional Court declared its lack of competence and transferred the file to the Supreme Court for the appropriate delegation.
16. On 17 February 2002 the Supreme Court appointed the Buda Central District Court to hear the case.
17. On 22 April 2002 the District Court established that the proceedings had been stayed since 28 March 2002 because the summonses could not be served on the plaintiffs.
18. On 18 October 2002 the court observed that the case had ceased to exist on 28 September 2002, ipso iure, after a stay of six months. This decision became final on 2 January 2003.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
